                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IAN WALLACE,                                         )
                                                     )
                Plaintiff,                           )        Case No. 4:18-cv-01859 PLC
                                                     )
vs.                                                  )
                                                     )
                                                     )
PHARMA MEDICA RESEARCH, INC.,                        )
                                                     )
                Defendant.                           )

             DEFENDANT’S MOTION FOR STIPULATED PROTECTIVE ORDER

        COMES NOW Defendant, Pharma Medica Research, Inc., by and through its

undersigned attorneys, Hinshaw & Culbertson LLP and Terese A. Drew, and move this Court to

enter an order of protection under Fed. R. Civ. P. 26(c), and for such Motion, states as follows:

        1.      Disclosure and discovery activity in this proceeding may involve production of

confidential, proprietary, and private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation would be

warranted.

        2.      Plaintiff has sought production of various documents, including medical

information and company contracts, rules, regulations, procedures, protocols, guidelines,

standards, manuals, and instructions related to Defendant’s clinical testing.

        3.      A protective order is authorized under Fed. R. Civ. P. 26(c).

        4.      Defendant has attached a proposed Stipulated Protective Order. See Exhibit A.

        5.      All parties have agreed to the proposed Stipulated Protective Order.

        6.      All parties will be benefited by the Court entering a Protective Order as it pertains

to this case.




                                                                                     303251863v1 1004374
       WHEREFORE, Defendant respectfully requests that this Court enter the Stipulated

Protective Order prohibiting the use of any documents outside of the terms stipulated to under

the Protective Order.


                            HINSHAW & CULBERTSON LLP



                        By: __________/s/ Terese A. Drew__________
                              TERESE A. DREW #32030MO
                          JOHN R. SUERMANN, JR. #66266MO
                                701 Market Street, Suite 1375
                                 St. Louis, MO 63101-1843
                                      P: (314) 241-2600
                                      F: (314) 241-7428
                                   tdrew@hinshawlaw.com
                                jsuermann@hinshawlaw.com
                             ATTORNEYS FOR DEFENDANT
                           PHARMA MEDICA RESEARCH, INC.




                                              2
                                                                               303251863v1 1004374
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was electronically filed and served to counsel via the Court’s e-filing system on this 12th day of
April, 2019, addressed to the following attorney(s) of record:

Brian M. Wendler
Angie M. Zinzilieta
Paul Rademacher
Wendler Law, P.C.
900 Hillsboro, Suite 10
Edwardsville, IL 62025
P: (618) 692-0011
F: (618) 692-0022
wendlerlawpc@gmail.com

Attorneys for Plaintiff




                                   __/s/ Mary Beth McFarland




                                                3
                                                                                  303251863v1 1004374
